Citation Nr: 1026103	
Decision Date: 07/14/10    Archive Date: 07/28/10

DOCKET NO.  07-14 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for claimed migraine 
headaches, to include as secondary to a neck injury with 
degenerative joint disease (DJD) of the cervical spine.

2.  Entitlement to service connection for claimed neuropathy of 
the fingers of the right hand, to include as secondary to a neck 
injury with DJD of the cervical spine.

3. Entitlement to service connection for claimed neuropathy of 
the fingers of the left hand, to include as secondary to a neck 
injury with DJD of the cervical spine.

4.  Entitlement to service connection for a claimed back injury.

5.  Entitlement to service connection for claimed sciatica, to 
include as secondary to a back injury.

6.  Entitlement to service connection for a claimed right elbow 
injury.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel



INTRODUCTION

The Veteran served on active duty from June 1964 to May 1967 and 
from October 1974 to December 1975.  The Veteran also had a 
service in the Reserve.   

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an April 2006 rating decision of the RO.

The Board notes the Veteran filed a Notice of Disagreement (NOD) 
with a January 2009 rating decision, which determined that new 
and material evidence had not been submitted to reopen the claim 
of service connection for a neck injury with DJD of the cervical 
spine.  A Statement of the Case (SOC) was issued in May 2010.  

To date a Substantive Appeal has not been filed, and the matter 
is not before the Board.  



FINDINGS OF FACT

1.  The Veteran has been apprised of what evidence would 
substantiate the claims for benefits and the allocation of 
responsibility for obtaining such evidence; and all relevant 
medical and lay evidence obtainable and necessary to render a 
decision in these matters has been received.

2.  The Veteran currently is not shown to have a diagnosed 
migraine headache disorder due to a documented injury or other 
event of the Veteran's service or to a service-connected 
disability; the lay assertions are not credible for the purpose 
of establishing a continuity of headache symptomatology since 
service.   

3.  The Veteran currently is not shown to have diagnosed 
neuropathy of the fingers of the right hand due to a documented 
injury or other event of the Veteran's service or to a service-
connected disability; the lay assertions are not credible for the 
purpose of establishing a continuity of finger symptomatology 
since service.   

4.  The Veteran currently is not shown to have diagnosed 
neuropathy of the fingers of the left hand due to a documented 
injury or other event of the Veteran's service or to a service-
connected disability; the lay assertions are not credible for the 
purpose of establishing a continuity of finger symptomatology 
since service.   

5.  The Veteran currently is not shown to have a diagnosed back 
condition due to a documented injury or other event of the 
Veteran's service; the lay assertions are not credible for the 
purpose of establishing a continuity of low back symptomatology 
since service.   
  
6.  The Veteran currently is not shown to have diagnosed sciatica 
shown to be due to a documented injury or other event of the 
Veteran's service or to a service-connected disability; the lay 
assertions are not credible for the purpose of establishing a 
continuity of sciatica symptomatology since service.           

7.  The Veteran currently is not shown to have a diagnosed right 
elbow disorder shown to be due to a documented injury or other 
event of the Veteran's service; the Veteran's lay assertions are 
not credible for the purpose of establishing a continuity of 
elbow symptomatology since service.  



CONCLUSIONS OF LAW

1.  The Veteran does not have a disability manifested by migraine 
headaches due to disease or injury that was incurred in or 
aggravated by active service; nor is any proximately due to or 
the result of service-connected disability.  38 U.S.C.A. 
§§ 1101, 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.310 (2009).

2.  The Veteran does not have a disability manifested by 
peripheral neuropathy of the fingers of the right hand due to 
disease or injury that was incurred in or aggravated by active 
service; nor is any proximately due to or the result of service-
connected disability.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2009).

3.  The Veteran does not have a disability manifested by 
peripheral neuropathy of the fingers of the left hand due to 
disease or injury that was incurred in or aggravated by active 
service; nor is any proximately due to or the result of service-
connected disability.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2009).

4.  The Veteran does not have a back disability due to disease or 
injury that was incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2009).

5.  The Veteran does not have a disability manifested by sciatica 
due to disease or injury that was incurred in or aggravated by 
active service; nor is any proximately due to or the result of 
service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2009).

6.  The Veteran does not have a right elbow disability due to 
disease or injury that was incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters: Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
part at 
38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 3.159, 
amended VA's duties to notify and assist a claimant in developing 
the information and evidence necessary to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that information 
or evidence VA will seek to provide, and what parts VA expects 
the claimant to provide.  38 C.F.R. § 3.159(b) (2009).  

VA must provide such notice to a claimant prior to an initial 
unfavorable decision on a claim for VA benefits by the agency of 
original jurisdiction (AOJ), even if the adjudication occurred 
prior to the enactment of VCAA.  See Pelegrini v. Principi, 18 
Vet. App. 112, 119-120 (2004).  

Furthermore, the VCAA requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all elements of a claim for service 
connection, so that VA must specifically provide notice that a 
disability rating and an effective date will be assigned if 
service connection is awarded.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 483 
F.3d 1311 (2007).  

VA complied with notification responsibilities in regards to the 
Veteran's claims for service connection in correspondence sent to 
the Veteran in November 2005, February 2006, May 2009, and April 
2010.  

These letters notified the Veteran of VA's responsibilities in 
obtaining information to assist the Veteran in completing his 
claims and identified the Veteran's duties in obtaining 
information and evidence to substantiate his claims.  As the 
claims are being denied, notice pursuant to the Dingess decision 
has been rendered moot.  

VA has also made reasonable efforts to assist the Veteran in 
obtaining evidence necessary to substantiate his claims.  38 
U.S.C.A. § 5103A (West 2002).  The information and evidence 
currently associated with the claims file consists of the 
Veteran's service treatment records, post-service VA treatment 
records, lay statements, and a report of VA examination.  The 
Veteran has not identified any other evidence which has not been 
obtained.

The Board notes that records from Mast Hospital in Myrtle Point, 
Oregon, are no longer available.  The Veteran indicated that the 
hospital was closed in the early 1970's and no records from that 
facility have been located.  See VA Form 21-4142 (JF), 
Authorization and Consent to Release Information to VA, received 
in April 1997.  Any further attempts to obtain these records, 
even if deemed pertinent to the current appeal, would be futile.  
38 C.F.R. § 3.159(c)(1).

The Board additionally notes that treatment records from the 
Veteran's Reserve period, other than some report of medical 
examination, are not available.  The Oregon Military Department 
indicated in August 2009 that records for the Veteran were not 
found.  The RO made a formal finding on the unavailability of 
these records in October 2009.  

The Veteran was notified of the decision and he additionally 
indicated that records from Kansas and Missouri National Guard 
were not pertinent to the matters on appeal.  See VA Form 21-
0820, Report of General Information dated in April 2010.  

The Veteran further stated that he did not have any Reserve 
records in his possession, did not know of any alternate 
location, and requested that his case be forwarded to the Board 
immediately for review.  Id.  Any further attempts to obtain 
these records would be futile.  38 C.F.R. § 3.159(c)(2).

For the foregoing reasons, the Board therefore finds that VA has 
satisfied its duty to notify and the duty to assist pursuant to 
VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.159(b), 20.1102 (2009); Pelegrini, supra; 
Quartuccio, supra; Dingess, supra.  

Any deficiency in the sequence of events or content of the notice 
is not shown to have any effect on the case or to cause injury to 
the claimant.  Thus, it is harmless and does not prohibit 
consideration of this matter on the merits.  See Dingess, supra; 
see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998). 


II. Analysis

The Board has reviewed all the evidence in the Veteran's claims 
file.  Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  

Rather, the Board's analysis will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with respect 
to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-
30 (2000).


Criteria

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of 
continuity of symptomatology from the time of service until the 
present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b).  

The regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes that 
the disability was incurred in service.  
38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there must 
be medical evidence of a current disability; medical evidence, or 
in certain circumstances, lay evidence of in- service occurrence 
or aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); 
see also Pond v. West, 12 Vet App. 341, 346 (1999).

A disability, which is proximately due to, or the result of a 
service-connected disease or injury shall be service-connected.  
38 C.F.R. § 3.310.  When service connection is thus established 
for a secondary condition, the secondary condition shall be 
considered a part of the original condition.  Id; See Libertine 
v. Brown, 
9 Vet. App. 521, 522 (1996); Harder v. Brown, 5 Vet. App. 183, 18   
(1993).  


Migraine Headaches and  Peripheral Neuropathy of the Fingers of 
the Bilateral Hands

The Veteran asserts having migraine headaches and peripheral 
neuropathy of the fingers of the hands as manifestations of a 
neck injury that occurred while playing football during service.  

After careful consideration of all procurable and assembled data, 
the Board finds that service connection is not warranted for 
migraine headaches or peripheral neuropathy of the fingers of the 
bilateral hands on a direct or a secondary basis.  

Turning first to direct service connection, the Board must note 
that the Veteran does not contend (nor does the evidence of 
record show) that migraine headaches or peripheral neuropathy of 
the fingers of the hands is directly related to an incident of 
his period of active duty other than the claimed neck injury.  

The Board finds it pertinent that service treatment records are 
wholly devoid of treatment or diagnoses of migraine headaches or 
peripheral neuropathy of the fingers.  While the Veteran did 
complain of a headache in September 1975 when he slipped and fell 
on his head playing football and was simply diagnosed with 
muscular pain secondary to trauma and cervical sprain.  There was 
no mention of neurological manifestations involving the fingers 
of either hand.  The only notation with regard to the right hand 
was a laceration of the third digit in December 1975, that was 
cleaned and Betadine and bandage were applied.   

The mere fact that the Veteran did sustain cervical strain as a 
result of an injury during a football game and made an isolated 
complaint of headaches and a finger cut in service is not enough 
to establish that a chronic migraine headache condition or 
peripheral neuropathy of the fingers was manifested during 
service.  See 38 C.F.R. § 3.303(b).  

Notably, the Veteran denied any headaches upon separation 
examination in December 1975.  The neurological examination was 
similarly negative.  There were no findings or complaints with 
regard to peripheral neuropathy of the fingers of either hand.  

Significantly, a July 1980 report of medical examination, from 
the Veteran's period of service in the Reserve, was also negative 
for the claimed conditions.  

After service, neither migraine headaches nor peripheral 
neuropathy of the fingers or hands has been diagnosed.  Notably, 
there were no complaints of headaches or peripheral neuropathy of 
the fingers upon VA examination in April 1997 or contained in VA 
outpatient treatment records dated between 2007 and 2009.  

The submitted lay statements simply note the Veteran had a 
football injury, which is not in dispute, but do not address 
whether there are chronic condition as a result thereof.   

The Board would also note that these statements while referring 
to the affects of the football injury on the Veteran's neck, make 
no mention with regard to a chronic condition affecting his 
fingers, including peripheral neuropathy.  

The Veteran's wife did indicate in one statement that the Veteran 
experienced some headaches, but as noted, this has not been 
objectively demonstrated by the medical evidence of record.  

These statements are not credible for the purpose of establishing 
a continuity of symptomatology following service.  38 C.F.R. 
§ 3.303(b).  Significantly, as the separation examination was 
negative for headache and finger complaints or findings and there 
has been no objective treatment since his discharge from service, 
this would be contrary to the Veteran's current assertions of 
having had chronic migraine headache and peripheral neuropathy of 
the fingers since service.  Id.

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1131; see 
Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding that 
interpretation of sections 1110 and 1131 of the statute as 
requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary).  

The evidence must show that the Veteran currently has the 
disability for which benefits are being claimed.  Such is not the 
case in the instant matter with regard to the claims for migraine 
headaches and peripheral neuropathy of the fingers.  38 C.F.R. 
§ 3.303. 

As there is no currently diagnosed migraine headaches or 
peripheral neuropathy of the fingers of either hand, direct and 
secondary service connection is clearly not warranted.  The Board 
would note that service connection is not in effect for a neck 
injury, which would preclude a finding of secondary causation as 
well.  38 C.F.R. § 3.310

The Board is cognizant that the Veteran maintains that he suffers 
from headaches and numbness and tingling of his fingers, and that 
the Veteran is competent to report his symptoms.  See, e.g., 
Layno v. Brown, 6 Vet. App. 465 (1994).  Competency, however, 
must be distinguished from weight and credibility, which are 
factual determinations going to the probative value of the 
evidence.   See Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  

The Board cannot give great weight and credibility to the 
Veteran's account that he has migraine headaches and peripheral 
neuropathy of the fingers, as there was no objective evidence of 
treatment for headaches or peripheral neuropathy since the 
Veteran's discharge from service and as a current disability has 
not been diagnosed.    

Although the Veteran reports having migraine headaches and 
peripheral neuropathy of the fingers that are related to his 
period of service, there is simply no medical evidence on file 
supporting his lay assertions.  His statements alone cannot 
constitute competent evidence of a medical diagnosis or nexus 
opinion as only those medically trained are competent to diagnose 
a condition and identify likely etiology.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  

The Board has considered, but decided against, remanding this 
matter for a medical examination with opinion.  In so concluding, 
the Board has found, for the reasons set forth, that the record 
does not contain competent lay or medical evidence of a current 
diagnosed headache or finger disability or persistent or 
recurrent symptoms of disability or that the claimed disabilities 
or symptoms may be associated with the established event, injury, 
or disease in service.  38 C.F.R. 
§ 3.159(c)(4)(i).  

Thus, it is not necessary to obtain a medical examination or 
medical opinion in order to decide the claim in this case.  38 
C.F.R. § 3.159(c)(4)(i); Duenas v. Principi, 18 Vet. App. 512, 
517 (2004), citing Paralyzed Veterans of Am. V. Sec'y of Veterans 
Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003); see also 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In sum, the preponderance of the evidence is against the claims 
and the appeals involving service connection must therefore be 
denied.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 
1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-
57 (1990).   




Back and Sciatica

The Veteran asserts that he has a back disability as a result of 
a motorcycle accident during his first period of service.  He 
additionally maintains his current back condition is the result 
of heaving lifting in service.  He contends that he has sciatica 
secondary to the back injury.    

After careful consideration of all procurable and assembled data, 
the Board finds that service connection is not warranted for a 
back condition on a direct basis or sciatica on a direct or 
secondary basis.  

Turning first to direct service connection, the service treatment 
records do contain a notation the Veteran sustained a back strain 
in a motorcycle accident in September 1964.  As noted in the 
"Preliminary Matters" portion of this decision, the Veteran 
indicated that the records from Mast Hospital, where he claims to 
have been treated for the motorcycle accident, are no longer 
available.  However, the Board would note at this juncture that 
the Veteran originally claimed that he sustained a "hole in 
[his] knee and elbow."  See VA Form 21-4142 (JF) received in 
April 1997.

A September 1975 entry (during his second period of active 
service) simply noted complaints of a cold and pain in his back 
when he breathed deep.  The Veteran was diagnosed with rhinitis.  
However, the March 1967 separation examination was negative for a 
back condition or sciatica.  

Subsequent reports of medical examination were similarly negative 
in August 1974, December 1975 and July 1980.  The Board finds it 
pertinent that service treatment records are wholly devoid of 
treatment or diagnoses of sciatica, to include the medical 
examinations noted above.  

The mere fact that the Veteran was apparently in a motorcycle 
accident and service treatment records contain a notation of 
reported back strain by the Veteran and back pain with deep 
breathing is not enough to establish that a chronic back or 
sciatica condition manifested during service.  See 38 C.F.R. 
§ 3.303(b).  As noted, the Veteran denied any back or sciatica 
condition upon separation examination in 1967 and upon subsequent 
examinations between 1974 and 1980.  

Post-service, sciatica has not been diagnosed.  Notably, there 
were no complaints or diagnoses of a back condition or sciatica 
upon VA examination in April 1997.  VA outpatient treatment 
records dated in April 2007 revealed the Veteran hurt his back 
when he got into a patrol car and coughed.  He was simply 
diagnosed with left flank muscular pain.  

In July 2008, the Veteran presented to the emergency room with 
right flank pain that only started the previous day.  An 
examination was negative except for pain in the right lower 
lumbar spine region.  He was diagnosed with low back strain.  
There were no further complaints or treatment in records dated 
between 2008 and 2009.  

Significantly, the lay statements from the Veteran's wife 
indicate that he hurt his back in 1981 and 1982 carrying a heavy 
load.  She further noted the Veteran was told he had a disc 
problem in his back, but the Board would note that this has not 
been objectively demonstrated and that, in a December 2005 
statement, the Veteran indicated that he had not been treated for 
any of the claimed conditions.  

Additional lay statements are conflicting as to the onset and 
incident productive of the claimed back pain.  Notably, one 
statement indicated the Veteran hurt his back in 1980 or 1981 
when he was a police dispatcher, and another from his daughter 
indicated he hurt his back while working at VA and also while 
struggling with a prisoner.  The Veteran's sister indicated he 
injured his back in the motorcycle accident in 1964. 

These statements are not credible for the purpose of establishing 
a continuity of symptomatology following service.  38 C.F.R. 
§ 3.303(b).  Significantly, as the 1967 separation examination 
was negative for a back condition and sciatica, as well as 
examinations dated between 1974 and 1980 and there was  no 
competent evidence since his discharge from showing sciatica or a 
back condition until 2007, this would be contrary to the 
Veteran's current assertions of having had chronic back and 
sciatica problems since service.  Id.

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1131; see 
Degmetich, 104 F. 3d at 1332.  The evidence must show that the 
Veteran currently has the disability for which benefits are being 
claimed.  Such is not the case in the instant matter with regard 
to the claim for sciatica.  38 C.F.R. § 3.303.  

As there is no currently diagnosed sciatica, direct service 
connection is clearly not warranted.  The Board would note that 
service connection has not been granted for a back condition, 
which would preclude a finding of secondary causation for 
sciatica as well.  38 C.F.R. § 3.310.

The Board has considered, but decided against, remanding the back 
claim for a medical examination with opinion.  However, the Board 
has found, for the reasons set forth, that the record does not 
contain credible lay statements or medical evidence showing a 
current diagnosed back condition, other than an isolated finding 
of strain in 2008 or persistent or recurrent symptoms of a back 
condition between 1964 and 2007 or that the claimed disabilities 
or symptoms may be associated with the established event, injury, 
or disease in service.  38 C.F.R. § 3.159(c)(4)(i).  

Thus, it is not necessary to obtain a medical examination or 
medical opinion in order to decide the back claim in this case.  
Id; 38 C.F.R. § 3.159(c)(4)(i); Duenas, 18 Vet. App. at 517; see 
also McLendon, supra.   Similarly, as there is no currently 
diagnosed sciatica, an examination is also not necessary.  Id.  

The Board is cognizant that the Veteran maintains that he suffers 
from a back condition and sciatica, and that the Veteran is 
competent to report his symptoms.  See Layno, supra.   The Board 
cannot give any weight or credibility to the Veteran's account 
that he has back condition and sciatica as result of a motorcycle 
accident or heavy lifting in service as there was no objective 
evidence of treatment for back problems or sciatica for many 
years after the Veteran's discharge from service and even then, 
there was no indication that muscular flank pain or back strain 
was related to the Veteran's period of service.  See Rucker, 10 
Vet. App. at 74; see also Maxson v. Gober, 230 F.3d 1330 (Fed. 
Cir. 2000) ("The Board may consider the absence of evidence when 
engaging in a fact-finding role.")  

In addition, there is no objective evidence of the Veteran having 
sustained an actual back injury in 1964 other than his report of 
strain to service providers.  There is also conflicting 
statements as to the incident whereby such back problems were 
incurred.   

Although the Veteran reports having a back condition and sciatica 
that are related to his period of service, there is simply no 
medical evidence on file supporting his lay assertions.  

His statements alone cannot constitute competent evidence of a 
medical diagnosis or nexus opinion as only those medically 
trained are competent to diagnose a condition and identify likely 
etiology.  See Espiritu, 2 Vet. App. at 494-95.  

In sum, the preponderance of the evidence is against the claims 
and the appeals involving service connection must therefore be 
denied.  38 U.S.C.A. § 5107(b); Ortiz, 274 F.3d at 1364; Gilbert, 
1 Vet. App. at 55-57.   


Right Elbow

The Veteran asserts having a right elbow disability as a result 
of a motorcycle accident during service.  

After careful consideration of all procurable and assembled data, 
the Board finds that service connection is not warranted for a 
right elbow condition.  

While the Veteran reported to service treatment providers in 
September 1964 that he had a motorcycle accident, there was no 
mention of a right elbow injury.  

The service treatment records are wholly devoid of complaints or 
findings of a right elbow condition, to include the March 1967 
separation examination.  Subsequent reports of medical 
examination were similarly negative in August 1974, December 1975 
and July 1980.  

The mere fact that the Veteran was apparently in a motorcycle 
accident is not enough to establish that a chronic right elbow 
condition manifested during service.  See 38 C.F.R. § 3.303(b).  
As noted, there were no complaints or findings of a right elbow 
condition during either period of service or at separation.  

Post-service, a right elbow condition has not been diagnosed.  
Notably, there were no complaints or diagnoses of a right elbow 
upon VA examination in April 1997.  The Veteran reported a left 
elbow injury during a motorcycle accident.  

Nevertheless, there was no diagnosis of a right elbow condition.  
VA outpatient treatment records dated between 2007 and 2009 were 
similarly negative. 

Lay statements from the Veteran's family and friends indicate he 
hurt his right elbow in a motorcycle accident; however, this has 
not been objectively demonstrated in the medical evidence of 
record.  

These statements are not credible for the purpose of establishing 
a continuity of symptomatology following service.  38 C.F.R. 
§ 3.303(b).  Significantly, as the separation examination was 
negative for a right elbow condition and there has been no 
objective treatment since his discharge from service, this would 
be contrary to the Veteran's current assertions of having had 
chronic right elbow problems since service.  Id.

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1131; see 
Degmetich, 104 F. 3d at 1332.  The evidence must show that the 
Veteran currently has the disability for which benefits are being 
claimed.  Such is not the case in the instant matter with regard 
to the claim for a right elbow condition.  38 C.F.R. § 3.303. 

As there is no currently diagnosed right elbow condition, service 
connection is clearly not warranted.  The Board is cognizant that 
the Veteran maintains that he suffers from right elbow problems, 
and that the Veteran is competent to report his symptoms.  See 
Layno, supra.  

The Board cannot give great weight and credibility to the 
Veteran's account that he has a right elbow condition as result 
of a motorcycle accident, as there was no competent evidence of a 
right elbow condition since the Veteran's discharge from service.  
See Rucker, 10 Vet. App. at 74.   

Although the Veteran reports having a right elbow condition that 
is related to his period of service, there is simply no medical 
evidence on file supporting his statements of sustaining a right 
elbow injury in service.  

The statements alone cannot constitute competent evidence of a 
medical diagnosis or nexus opinion as only those medically 
trained are competent to diagnose a condition and identify likely 
etiology.  See Espiritu, 2 Vet. App. at 494-95.  

The Board has considered, but decided against, remanding this 
matter for a medical examination with opinion.  In so concluding, 
the Board has found, for the reasons set forth above, that the 
record does not contain credible lay or medical evidence of a 
currently diagnosed right elbow disability or showing persistent 
or recurrent symptoms of disability or that the claimed 
disability or symptoms may be associated with the established 
event, injury, or disease in service.  38 C.F.R. § 
3.159(c)(4)(i).  

Thus, it is not necessary to obtain a medical examination or 
medical opinion in order to decide the claim in this case.  38 
C.F.R. § 3.159(c)(4)(i); Duenas, 18 Vet. App. at 517; see also 
McLendon, supra.  

In sum, the preponderance of the evidence is against the claim 
and the appeal involving service connection must therefore be 
denied.  38 U.S.C.A. § 5107(b); Ortiz, 274 F.3d at 1364; Gilbert, 
1 Vet. App. at 55-57.   




ORDER

Service connection for claimed migraine headaches, to include as 
secondary to a neck injury with DJD of the cervical spine is 
denied.

Service connection for claimed neuropathy of the fingers of the 
right hand, to include as secondary to a neck injury with DJD of 
the cervical spine is denied.

Service connection for claimed neuropathy of the fingers of the 
left hand, to include as secondary to a neck injury with DJD of 
the cervical spine is denied.

Service connection for the claimed residuals of a back injury is 
denied.

Service connection for claimed sciatica, to include as secondary 
to a back injury is denied.

Service connection for a claimed right elbow injury is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge
Board of Veterans' Appeals


 Department of Veterans Affairs


